Exhibit 10.1

 



Subscription Agreement

 

Inpixon 

2479 E. Bayshore Road 

Suite 195 

Palo Alto, CA 94303

 

Ladies and Gentlemen:

 

The undersigned service provider (the “Service Provider”) hereby confirms and
agrees with Inpixon, a Nevada corporation (the “Company”), as follows:

 

1.       Subject to the terms and conditions hereof, the Service Provider will
accept from the Company and the Company will issue and sell to the Service
Provider such number of shares of common stock (the “Shares”), par value $0.001
per share (the “Common Stock”), as is set forth on the signature page hereto
(the “Signature Page”) for a purchase price of $1.09 per Share.

 

2.       The closing shall occur at such time and place (or remotely by
facsimile or other electronic transmission) as shall be agreed upon by the
Service Provider and the Company, subject to the satisfaction of certain closing
conditions set forth herein. The hour and date of delivery and payment for the
Shares is called the “Closing Date.”

 

3.       The offering and sale of the Shares (the “Offering”) is being made
pursuant to a registration statement on Form S-3 (Registration File No. File No.
333-223960) (the "Registration Statement"), under the Securities Act of 1933, as
amended (the “Securities Act”), which became effective on June 5, 2018; and the
prospectus included therein and the related prospectus supplement (such
prospectus, as supplemented by such prospectus supplement, the “Prospectus” )
dated April 13, 2020 containing certain information regarding the Shares and
terms of the Offering that has been delivered to the Service Provider on or
prior to the date hereof. The Prospectus, together with the documents
incorporated by reference therein, is also referred to herein as the “General
Disclosure Package.”

 

4.       On the Closing Date, the Company shall deliver irrevocable instructions
(the “Irrevocable Instructions”) to Computershare Trust Company, N.A. (the
“Transfer Agent”) authorizing the issuance of the Shares (subject to
proportionate adjustment for any stock split or combination or similar
recapitalization event) (the “Closing Shares”) on the Closing Date, via the
Depository Trust Company’s (“DTC”) Deposit or Withdrawal at Custodian system in
accordance with the DTC instructions set forth therein.

 

5.       The Company’s obligation to issue the Shares to the Service Provider
shall be subject to (a) the Service Provider’s agreement that the Shares will be
issued in satisfaction of an aggregate of $200,000 due to the Service Provider
from the Company for the payment of services provided and (b) the accuracy of
the representations and warranties made by the Service Provider herein and the
fulfillment of those undertakings herein of the Service Provider to be fulfilled
prior to the Closing Date.

  

6.       The Service Provider represents that (a) it has had full access to the
General Disclosure Package prior to or in connection with its receipt of this
Subscription Agreement and is relying only on such information and documents in
making its decision to purchase the Shares, and (b) it is acquiring the Shares
for its own account, or an account over which it has investment discretion, and
(c) it is not aware of any material nonpublic information concerning the Company
or any of its securities (including the Stock) and is entering into this
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1.

 

7.       The Service Provider and the Company each has the requisite power and
authority to enter into this Subscription Agreement and to consummate the
transactions contemplated hereby.

 

8.       Neither the Company nor the Service Provider are making any other
representations or warranties beyond those included herein.

 

9.     This Subscription Agreement will be binding and irrevocable upon
execution by the Service Provider; provided that the Shares are issued in
accordance with the terms hereof.

 





 

 

10.     All covenants, agreements, representations and warranties herein will
survive the execution of this Subscription Agreement and the delivery of the
Shares.

 

11.     On or prior to the Closing Date, the Company shall deliver or cause to
be delivered to the Service Provider the following:

 

(i)       this Subscription Agreement duly executed by the Company;

 

(ii)      the Prospectus (which may be delivered in accordance with Rule 172
under the Securities Act);

 

(iii)     the Shares; and

 

(iv)     the Irrevocable Instructions.

   

12.       All notices or other communications required or permitted to be
provided hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed e-mail, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. The
address for such notices and communications shall be as follows:

 

If to the Company, to:

 

Inpixon  

2479 E. Bayshore Road  

Suite 195  

Palo Alto, CA 94303

Attn: Nadir Ali, CEO

Email: notices@inpixon.com

 

If to the Service Provider, at its address on the signature page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing

 

13.       The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Service Provider in connection with the
Offering prior to the date hereof is the existence of the Offering. The Service
Provider shall not at any time attempt to exercise any influence over how, when
or whether to exercise the Rights pursuant to this Agreement.

 

14.       This Subscription Agreement may be terminated by the Service Provider,
as to Service Provider’s obligations hereunder only and without effect
whatsoever on the obligations of the Company, by notice to the Company, if a
closing has not occurred and the Shares or irrevocable instructions to the
Transfer Agent authorizing the issuance of the Shares have not been delivered to
the Service Provider by the close of trading on the Nasdaq Stock Market on the
Closing Date; provided, however, that no such termination will affect the right
of any party to sue for any breach by the other party.

 

15.       This Subscription Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Service
Provider. This Subscription Agreement will be governed by the internal laws of
the State of New York, without giving effect to the principles of conflicts of
law. This Subscription Agreement may be executed in one or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and signatures may be delivered by
facsimile or by e-mail delivery of a “.pdf” format data file. Notwithstanding
the foregoing, this Agreement, may not be amended, modified or terminated except
with a written instrument signed by the Service Provider and the Company and the
Service Provider will be required to restate and reaffirm, as of the date of
such amendment or modification, each of the representations and warranties
contained in Section 7 of this Agreement.

 

[signature page follows]

 

 

 





 



 

SIGNATURE PAGE

 

Number of Shares  183,486  

 

Purchase Price Per Share: $  1.09  

 

Aggregate Purchase Price: $  200,000  

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: April 13, 2020

 

 

 

MITCHELL SILBERBERG & KNUPP LLP

 

By: /s/ Nimish Patel  

        

Print Name:  Nimish Patel  

 

Title:  Partner  

 

Taxpayer Identification Number:  *  

 

Address: 2049 Century Park East, 18th Floor

 

  Los Angeles, CA 90067

 

  

DWAC Instructions for Shares:

 

Name of DTC Participant:
(broker-dealer at which the account or accounts to be credited with the Shares
are maintained) * DTC Participant Number: * Account Name: * Account Number: *
Person to contact to initiate DWAC at closing:   Name: * Tel: * Email: *

 

 



 

 

 

SUBSCRIPTION AGREEMENT 

 

Agreed and accepted April 13, 2020

 

Inpixon 

 

By:  /s/ Nadir Ali     Name: Nadir Ali     Title: Chief Executive Officer  

 

 





 

 